Title: To James Madison from Christopher Hughes Jr., 1 August 1816
From: Hughes, Christopher Jr.
To: Madison, James


        
          Sir
          Baltimore, August 1st. 1816
        
        I write to you, by the authority of Col. Monroe, to say, that after a proper reflection upon the proposition which I have had the honour to receive from the Government, to go to Sweden as Secretary of Legation, and to remain as the Chargè des affaires, de facto, in succession to Mr. Russell: and after a necessary investigation into my private affairs, required by the important domestic consideration of moving my family establishment into a foreign country, I have decided upon accepting the employment, and will make the arrangements for the purpose, agreably to the explanations which passed in my conversation with the Secretary of State, and to the indulgence, which his consideration for the present situation of my family has kindly extended to me.
        Allow me, Sir, very sincerely to thank you for the honour you have confer’d on me by my late employments, and to express the high satisfaction I have derived from the kind assurance of Col. Monroe, that you have been contented with my conduct. It is no less a source of gratification to me, in my humble walk, to be associated with your memorable

administration, than it has been of pride and happiness to my family. I have the honour to be, with the most perfect respect yr. mo ob. Sert.
        
          Christopher Hughes Jr.
        
      